Dismissed and Memorandum Opinion filed August 14, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00547-CR
                              NO. 14-14-00548-CR

                          RONALD LEGG, Appellant
                                        V.

                       THE STATE OF TEXAS, Appellee

                   On Appeal from the 351st District Court
                            Harris County, Texas
                  Trial Court Cause Nos. 1416645 & 1416646

               MEMORANDUM                        OPINION
      Appellant entered guilty pleas to possession of between four and four
hundred grams of methamphetamine and evading arrest or detention with a motor
vehicle. In accordance with the terms of plea bargain agreements with the State,
the trial court sentenced appellant in each case on June 4, 2014, to confinement for
two years in the Institutional Division of the Texas Department of Criminal Justice,
with the sentences to be served concurrently. Appellant filed a timely pro se notice
of appeal of both convictions. We dismiss the appeals.
      The trial court entered a certification of the defendant’s right to appeal in
each case in which the court certified that each is a plea bargain case, and the
defendant has no right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s
certifications are included in the records on appeal. See Tex. R. App. P. 25.2(d).
The records support the trial court’s certifications. See Dears v. State, 154 S.W.3d
610, 615 (Tex. Crim. App. 2005).

      Accordingly, we dismiss the appeals.


                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Busby.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2